DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bjornstad et al. (US 62/817,360, hereinafter, Bjornstad. Examiner will map to US 20200290236 A1 which includes the same relied upon figures) in view of Sitarski (US 20120037485 A1) and White et al. (US 20100152976 A1, hereinafter, White).
Regarding claim 1, Bjornstad  teaches a cement truck including a multi-function user interface (Fig. 4, multi-function joystick 400), the multi-function user interface comprising
 a body (Fig. 4, multi-function joystick 400), 
a manipulator assembly supported on the body, the manipulator assembly including a grip configured to be gripped by a user (Fig. 4, multi-function joystick 400 includes a shaft 412), and 
an implement having a plurality of functions, the plurality of functions being controlled by inputs from the manipulator assembly (Fig. 4-5, [0047], the control portion 450 includes a button interface having a plurality of buttons, adjusters, and/or dials (e.g., controls) that are configured to facilitate controlling various components).
Bjornstad is not relied upon for teaching the manipulator assembly detects the presence of a user before any input to control a function of the implement is transmitted. 
Sitarski teaches a joystick with a manipulator assembly detects the presence of a user before any input to control a function of the implement is transmitted ([0037], “The capacitive reference sensor can be located within a vehicle steering control, such as a joystick.” [0041] “A capacitive sensor provides a sensor signal that is responsive to the proximity of a dielectric or conducting object. As a person's finger approaches the sensor, the capacitance signal of the sensor may increase above threshold level (or otherwise be compared with the threshold level) allowing detection of switch activation.”).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bjornstad with Sitarski such that the manipulator/joystick includes a capacitive sensor to detect a user’s approaching the joystick as Sitarski teaches the capacitive sensor can activate a switch within a joystick upon the detection of an approaching finger (Sitarski, [0041]).
   Bjornstad teaches a cement truck as opposed to a forklift, however, White teaches heavy construction equipment such as dump trucks, tractors, and forklifts can have a joystick ([0126] “Another embodiment of the present invention envisions an alternate driving device such as a joystick.” [0238], “Other embodiments of the present invention can be heavy construction equipment, such as dump trucks, cranes, tractors, forklifts, etc..”).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bjornstad and Sitarski with White such that the Bjornstad’s joystick is implemented in a forklift as opposed to a cement truck as this amounts to simple substitution of one known element for another to obtain predictable results. See MPEP 2143, Exemplary rationale (B).  Applying Bjornstad’s multi-functional joystick to a forklift allows for more single button functions to be easily accessed by the user’s hand and thumb holding the joystick. 
Regarding claim 2, Bjornstad is not relied upon for teaching the manipulator assembly includes a sensor to detect the presence of a user.  Sitarski teaches a manipulator assembly includes a sensor to detect the presence of a user ([0037], “The capacitive reference sensor can be located within a vehicle steering control, such as a joystick.” [0041] “A capacitive sensor provides a sensor signal that is responsive to the proximity of a dielectric or conducting object. As a person's finger approaches the sensor, the capacitance signal of the sensor may increase above threshold level (or otherwise be compared with the threshold level) allowing detection of switch activation.”).
  It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bjornstad with Sitarski such that the manipulator/joystick includes a capacitive sensor to detect a user’s approaching the joystick as Sitarski teaches the capacitive sensor can activate a switch within a joystick upon the detection of an approaching finger (Sitarski, [0041]).
Regarding claim 3, Bjornstad is not relied upon for teaching the sensor comprises a capacitive sensor.  Sitarski teaches the sensor comprises a capacitive sensor ([0037], “The capacitive reference sensor can be located within a vehicle steering control, such as a joystick.”).
Regarding claim 6, Bjornstad teaches the manipulator assembly includes a plurality of user input devices (Figs. 4-5, multi-function joystick 400 includes a plurality of buttons).
Regarding claim 8, Bjornstad teaches the manipulator assembly comprises a joystick (Figs. 4-5, multi-function joystick 400).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bjornstad et al. (US 62/817,360, hereinafter, Bjornstad. Examiner will map to US 20200290236 A1 which includes the same relied upon figures) in view of Sitarski (US 20120037485 A1) and White et al. (US 20100152976 A1, hereinafter, White), as applied to claim 1 above, and further in view of Lee et al. (KR 101770392 B1, hereinafter, Lee).
Regarding claim 4, Bjornstad, Sitarski and White are not relied upon for teaching the body is configured to provide a storage space adjacent the manipulator assembly.
	Lee teaches a joystick with a body is configured to provide a storage space (Description of Embodiments section, Fig. 6, “The housing 10 has a storage space 10a on the inside thereof for accommodating a joystick 20”).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bjornstad with Lee such that the joystick housing includes a storage spaces as this provides a space for storing the internal mechanics of the joystick. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bjornstad et al. (US 62/817,360, hereinafter, Bjornstad. Examiner will map to US 20200290236 A1 which includes the same relied upon figures) in view of Sitarski (US 20120037485 A1) and White et al. (US 20100152976 A1, hereinafter, White, as applied to claim 1 above, and further in view of Spradley (US 20100255915 A1).
Regarding claim 5,  Bjornstad is not relied upon for teaching the body further includes a USB receptacle.
Spradley teaches a joystick comprising a USB receptacle (Summary of invention section, “a forklift control system, a standard communication interface by the embedded control system, a servo motor driving system, a network port and a USB port”).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bjornstad with Spradley to provide the joystick with a USB port as this allows connection of portable hard drives or other peripherals. 

Claim(s) 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bjornstad et al. (US 62/817,360, hereinafter, Bjornstad. Examiner will map to US 20200290236 A1 which includes the same relied upon figures) in view of Sitarski (US 20120037485 A1) and White et al. (US 20100152976 A1, hereinafter, White), as applied to claim 6 above, and further in view Wiggins et al. (US 20090200116 A1, hereinafter, Wiggins).
Regarding claim 7, Bjornstad teaches a user input device (Figs. 4-5, Joystick) but is not relied upon for teaching the manipulator assembly includes a user input device providing a proportion signal to control the implement.
Wiggin teaches a manipulator assembly includes a user input device providing a proportion signal to control the implement (Abstract, [0005],  “A multi-function joystick system controls forklift mast, tilt and fork functions”).
  It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bjornstad with Wiggins to include a user input device providing a proportion signal to control the implement as this amounts to combining prior art elements according to known methods to yield predictable results. See MPEP 2143, Exemplary rationale (A).  Modifying Bjornstad with Wiggins to include a joy stick providing a proportion signal to control the implement provides an improved system for controlling multiple functions on a forklift truck (Wiggins, {0004]).. 
Regarding claim 10, Bjornstad teaches a user input device (Figs. 4-5, Joystick) but is not relied upon for teaching the manipulator assembly includes a user input device that controls the tilt of the implement.
Wiggin teaches a manipulator assembly includes a user input device that controls the tilt of the implement (Abstract, [0005],  “A multi-function joystick system controls forklift mast, tilt and fork functions”).
  It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bjornstad with Wiggins to include a user input device that controls the tilt of the implement as this amounts to combining prior art elements according to known methods to yield predictable results. See MPEP 2143, Exemplary rationale (A).  Modifying Bjornstad with Wiggins to include a joy stick tilt control device provides an improved system for controlling multiple functions on a forklift truck (Wiggins, {0004]).. 
Regarding claim 11, Bjornstad teaches a user input device (Figs. 4-5, Joystick) but is not relied upon for teaching the manipulator assembly includes a user input device that controls the lateral position of a lift platform of the implement.
Wiggins teaches a manipulator assembly includes a user input device that controls the lateral position of a lift platform of the implement ([0005], “A multi-function joystick system controls forklift mast, tilt and fork functions”).
  It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bjornstad with Wiggins to include a user input device that controls the lateral position of the implement as this amounts to combining prior art elements according to known methods to yield predictable results. See MPEP 2143, Exemplary rationale (A).  Modifying Bjornstad with Wiggin to include a joy stick that controls the lateral position of a lift platform of the implement provides an improved system for controlling multiple functions on a forklift truck (Wiggins, {0004]).
Regarding claim 12, Bjornstad teaches a user input device (Figs. 4-5, Joystick) but is not relied upon for teaching the manipulator assembly includes a user input device that controls the height of a lift platform of the implement.
Wiggins teaches a forklift manipulator assembly includes a user input device that controls the height of a lift platform of the implement ([0005], “A multi-function joystick system controls forklift mast, tilt and fork functions”).
  It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bjornstad with Wiggins to include a user input device that controls the height of a lift platform of the implement as this amounts to combining prior art elements according to known methods to yield predictable results. See MPEP 2143, Exemplary rationale (A).  Modifying Bjornstad with Wiggin to include a user input device that controls the height of a lift platform of the implement provides an improved system for controlling multiple functions on a forklift truck (Wiggins, {0004]).
Regarding claim 13, Bjornstad teaches a user input device (Figs. 4-5, Joystick) but is not relied upon for teaching the manipulator assembly includes a user input device that controls the lateral spacing of components of the implement.
Wiggins teaches a forklift manipulator assembly includes a user input device that controls the lateral spacing of components of the implement (Abstract, “A multi-function joystick system controls forklift mast, tilt and fork functions.  Combinations of pivoting the joystick alone or in combination with pressing buttons and triggers performs eight forklift functions including negative lift/lower, free lift/lower, maximum lift/lower, tilt forward/backward, left fork left/right, right fork left/right, both forks left/right, and fork open/close.”).
  It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bjornstad with Wiggins to include a user input device that controls the lateral spacing of components of the implement as this amounts to combining prior art elements according to known methods to yield predictable results. See MPEP 2143, Exemplary rationale (A).  Modifying Bjornstad with Wiggin to include a user input device that controls the lateral spacing of components of the implement provides an improved system for controlling multiple functions on a forklift truck (Wiggins, {0004]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bjornstad et al. (US 62/817,360, hereinafter, Bjornstad. Examiner will map to US 20200290236 A1 which includes the same relied upon figures) in view of Sitarski (US 20120037485 A1) and White et al. (US 20100152976 A1, hereinafter, White), as applied to claim 6 above, and further in view Arndt et al.  (EP 2518004 A1, hereinafter, Arndt).
Regarding claim 9, Bjornstad is not relied upon for teaching the manipulator assembly is positioned to be gripped by a user while the user rests their arm.
Arndt teaches a forklift with a manipulator assembly which is positioned to be gripped by a user while the user rests their arm (Fig. 2, a joystick control element 31 is arranged on the armrest).
  It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bjornstad with Arndt such that the manipulator/joystick is arranged on the armrest as this creates a more comfortable experience for the user. 

Claims 14, 17-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins et al. (US 20090200116 A1, hereinafter, Wiggins) in view of Sitarski (US 20120037485 A1).
Regarding claim 14, Wiggins teaches a manipulator assembly (Figs. 1-2, joystick 10) for controlling operating functions of an implement positioned on the front of a vehicle (Abstract, “A multi-function joystick system controls forklift mast, tilt and fork functions”), the manipulator assembly including a grip configured to be gripped by a user (Figs. 1-2, joystick 10).
	Wiggins is not relied upon for teaching a joystick with a manipulator assembly detects the presence of a user before any input to control a function of the implement is transmitted
Sitarski teaches a joystick with a manipulator assembly detects the presence of a user before any input to control a function of the implement is transmitted ([0037], “The capacitive reference sensor can be located within a vehicle steering control, such as a joystick.” [0041] “A capacitive sensor provides a sensor signal that is responsive to the proximity of a dielectric or conducting object. As a person's finger approaches the sensor, the capacitance signal of the sensor may increase above threshold level (or otherwise be compared with the threshold level) allowing detection of switch activation.”).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Wiggins with Sitarski such that the manipulator/joystick includes a capacitive sensor to detect a user’s approaching the joystick as Sitarski teaches the capacitive sensor can activate a switch within a joystick upon the detection of an approaching finger (Sitarski, [0041]).
Regarding claim 17, Wiggins is not relied upon for teaching the manipulator assembly includes a sensor to detect the presence of a user.  Sitarski teaches a manipulator assembly includes a sensor to detect the presence of a user ([0037], “The capacitive reference sensor can be located within a vehicle steering control, such as a joystick.” [0041] “A capacitive sensor provides a sensor signal that is responsive to the proximity of a dielectric or conducting object. As a person's finger approaches the sensor, the capacitance signal of the sensor may increase above threshold level (or otherwise be compared with the threshold level) allowing detection of switch activation.”).
  It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bjornstad with Sitarski such that the manipulator/joystick includes a capacitive sensor to detect a user’s approaching the joystick as Sitarski teaches the capacitive sensor can activate a switch within a joystick upon the detection of an approaching finger (Sitarski, [0041]).
Regarding claim 18, Wiggins is not relied upon for teaching the sensor comprises a capacitive sensor.  Sitarski teaches the sensor comprises a capacitive sensor ([0037], “The capacitive reference sensor can be located within a vehicle steering control, such as a joystick.”).
Regarding claim 19, Wiggins teaches the manipulator assembly includes a plurality of user input devices (Figs. 1-2, joystick 10 includes a plurality of buttons).
Regarding claim 20, Wiggins teaches the manipulator assembly includes a user input device providing a proportion signal to control the implement (Abstract, [0005],  “A multi-function joystick system controls forklift mast, tilt and fork functions”).
Regarding claim 21, Wiggins teaches the manipulator assembly comprises a joystick (Figs. 1-2, joystick 10).
Regarding claim 23, Wiggins teaches a manipulator assembly includes a user input device that controls the tilt of the implement (Abstract, [0005],  “A multi-function joystick system controls forklift mast, tilt and fork functions”).
Regarding claim 24, Wiggins teaches a manipulator assembly includes a user input device that controls the lateral position of a lift platform of the implement ([0005], “A multi-function joystick system controls forklift mast, tilt and fork functions”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wiggins et al. (US 20090200116 A1, hereinafter, Wiggins) in view of Sitarski (US 20120037485 A1), as applied to claim 14 above, and further in view of Lee et al. (KR 101770392 B1, hereinafter, Lee).
Regarding claim 15, Wiggins is not relied upon for teaching the body is configured to provide a storage space adjacent the manipulator assembly.
	Lee teaches a joystick with a body is configured to provide a storage space (Description of Embodiments section, Fig. 6, “The housing 10 has a storage space 10a on the inside thereof for accommodating a joystick 20”).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Wiggins with Lee such that the joystick housing includes a storage spaces as this provides a space for storing the internal mechanics of the joystick. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wiggins et al. (US 20090200116 A1, hereinafter, Wiggins) in view of Sitarski (US 20120037485 A1), as applied to claim 14 above, and further in view of Spradley (US 20100255915 A1).
Regarding claim 16,  Wiggins is not relied upon for teaching the body further includes a USB receptacle.
Spradley teaches a joystick comprising a USB receptacle (Summary of invention section, “a forklift control system, a standard communication interface by the embedded control system, a servo motor driving system, a network port and a USB port”).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Wiggins with Spradley to provide the joystick with a USB port as this allows connection of portable hard drives or other peripherals. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wiggins et al. (US 20090200116 A1, hereinafter, Wiggins) in view of Sitarski (US 20120037485 A1), as applied to claim 14 above, and further in view of Arndt et al.  (EP 2518004 A1, hereinafter, Arndt).
Regarding claim 22, Wiggins is not relied upon for teaching the manipulator assembly is positioned to be gripped by a user while the user rests their arm.
Arndt teaches a forklift with a manipulator assembly which is positioned to be gripped by a user while the user rests their arm (Fig. 2, a joystick control element 31 is arranged on the armrest).
  It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Wiggins with Arndt such that the manipulator/joystick is arranged on the armrest as this creates a more comfortable experience for the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622